66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Deborah PORUBEK, Plaintiff-Appellant,v.Richard DONOVAN, in his official capacity as Director of theState of Idaho Department of Health and Welfare,Defendant-Appellee.
No. 93-35449.
United States Court of Appeals, Ninth Circuit.
Sept. 1, 1995.

BEFORE:  WRIGHT, ALARCON AND CANBY, CIRCUIT JUDGES.

ORDER

1
The motion of appellee to dismiss the appeal is granted.  This case was scheduled for oral argument in Seattle, Washington, on September 13, 1995.  This appeal is dismissed as moot.  The judgment of the district court is vacated and the matter is remanded to the district court with instructions to dismiss the action as moot.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).